UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended:31, March 2013 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-27831 SUNGAME CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8017623 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 3091 West Tompkins Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 789-0848 Securities Registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x Table of Contents State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed first fiscal quarter. As of March 31, 2013 the market value was approximately $888,000,000based upon a close of $5.00 on March 31, 2013.The Company would like to give fair disclosure in that the market capitalization may be overvalued due to certain factors, such as the Company, at this time, is thinly traded and we do not feel the market price has accurately reflected the merger.There are approximately 480,000 shares of our common voting stock held by non-affiliates.This valuation is based upon the bid price of our common stock as quoted on the OTCBB on that date ($-0-). APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares of common stock as ofMarch 31, 2013 is 177,575,014 issued. (DOCUMENTS INCORPORATED BY REFERENCE) None Table of Contents SUNGAME CORPORATION FORM 10-Q TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMNTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS AOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. - 2 - Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Balance Sheets March 31, December 31, Unaudited ASSETS: Current Assets: Cash $ $ Prepaid Expenses - Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts payable $ $ Related party advances Other liabilities Total Current Liabilities Stockholders' Deficiency: Common stock, par value, $0.001 300,000,000 authorized with 177,575,000 issued and outstanding Paid in Capital Preferred Stock, par value $0.001 5,000,000 authorized with none outstanding ) ) Accumulated deficit Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY ) ) $ $ The accompanying notes are an integral part of these financial statements. - 3 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statements of Operations November 13, Three months ended 2006, (Inception) March 31, to March 31, Revenue: $ $ $ Total Revenue Costs and Expenses: Depreciation General & administrative Total Expenses Net Loss From Operations ) ) $ ) Other Income and (Expenses) Interest income - - 10 Interest expense ) ) ) Other income ) Net Loss $ ) $ ) $ ) Per Share Information Loss per common share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements. - 4 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statements of Cash Flows October 21, 2010 (Inception of Dev. Stage) Period ended Through March 31, March 31 2013 Cash Flows from Operating Activities $ ) $ ) $ ) Net loss Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization Stock issued for licensing agreement Compensatory stock issuances Prepaid expenses ) ) Accounts payable Accrued liabilities ) ) ) Net cash used for operating activities ) ) ) Cash Flows from Investing Activities Investment in capitalized software - ) ) Net cash used for investing activities - ) Cash Flows from Financing Activities Related party advances Short term notes payable Net cash used for financing activities Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period - Cash At The End Of The Period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ - Cash paid for income taxes $
